Mr. Justice Sheldon delivered the opinion of the Court: We do not perceive, as the hill avers, that the ordinance of September 22, 1879, does exempt the county hospital from the payment of water taxes. It does not profess to exempt any property from water rates or assessments, but merely to authorize the rebate, in the cases specified, of water rates already levied. The ordinance is not imperative that the commissioner shall remit or rebate the rates in any case, but he is only authorized and empowered to do so. It seems to us that the ordinance merely ^purports to authorize the commissioner to remit or rebate such water rates, leaving the exercise of the power to his judgment and discretion. The city council seems to construe the ordinance differently from appellant, by refusing its application for a rebate. The bill sets forth that on “September 20, 1880, an order was presented in the city council of Chicago that the county hospital be furnished with water free of charge, which order was at said date referred by said council to the committee on fire and water, which committee, November 8, 1880, reported back said order of said council, with the recommendation that it should not 'pass, which report was concurred in. December 27,1880, a resolution was presented in said council by one of its members to furnish water free to said hospital, which resolution was referred to the committee on fire and water, who have made no report, and the council has taken no action. ” This action of the city council shows its own understanding to be, that said ordinance of September 22, 1879, did not in itself exempt the county hospital from the payment of the water tax. It is urged that the city has no poiver to levy water taxes against county property,—to tax governmental agencies of the State. The constitution provides that the property of counties may be exempted from taxation, but such exemption to be only by general law. This is an implication that in the absence of any law exempting it, such property would be liable to taxation. Not finding there to be any law exempting it, we can not say the city could not assess the water tax or rates it did against the property in question. The judgment of the Appellate Court must be affirmed. Judgment affirmed.